Citation Nr: 1135383	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-50 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Paul, Minnesota RO, which denied the Veteran's claim of entitlement to TDIU.  

In October 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  


REMAND

The Veteran contends that he is unable to obtain and retain employment because of his service-connected low back disorder, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  

After review of the record, the Board finds that additional development is needed prior to further consideration of the Veteran's claim for entitlement to TDIU.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2010).  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The evidence of record indicates that the Veteran has a high school education and last worked full time as a pipe fitter in June 2001.  In his application for TDIU, dated in June 2009, the Veteran indicated that he broke both of his legs in June 2001 and had to stop working; since that time, the bones in his legs have healed, but he has difficulty with his back and a variety of other problems related to his diabetes, all of which make him unemployable.  At his hearing in October 2010, the Veteran stated that he has significant back pain, especially in the lower back; as a result, he is uncomfortable sitting for any significant period of time.  He also noted that, as a result of his peripheral neuropathy, he cannot use a keyboard due to the tingling and numbness in his hands; he is also limited in his ability to walk or bend due to his back pain.  

The Veteran has been awarded service connection for: lumbosacral strain, rated as 40 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II, rated as 10 percent disabling; peripheral neuropathy, right upper extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The total combined rating for the service-connected disabilities is 70 percent.  As such, the Veteran meets the schedular criteria for consideration for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

The salient question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. § 4.16(a).  Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether a Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

In September 2009, the Veteran was afforded a VA examination.  The examiner stated that the Veteran was limited in bending, twisting, lifting, with decreased sensation in hands and feet leading to limitations in balance and position sense, with mild decrease in light touch.  The examiner concluded, while very small items may be difficult for the Veteran to handle due to his mild sensory deficit, he would be able to work in a sedentary or light duty position and he would need to be on stable ground with no climbing due to balance issues.  However, the examiner did not explain his opinion.

Although the Veteran has been afforded a VA examination in connection with his claim for TDIU, the Board finds that the medical evidence is not adequate to decide the appeal because the opinion rendered about the Veteran's employability does not specifically address the combined effect of the Veteran's service-connected disabilities on his employability.  38 U.S.C.A. § 3.159(c) (4).  The examination report was also unclear regarding the symptoms related to the Veteran's nonservice-connected shoulder disorder and the symptoms caused by his peripheral neuropathy of the upper extremities.  

The Board emphasizes that if it is not possible to distinguish the effects of service-connected and nonservice-connected disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  

On remand, the AOJ should provide the Veteran with an examination to determine whether he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.159(c) (4), 4.16(a).  The Board requests that the examiner distinguish, if possible, the impact of the Veteran's service-connected disabilities on his capacity to secure and follow a substantially gainful occupation from the impact of any non-service-connected disabilities.  Specifically, if the examiner finds that the Veteran is unable to secure and follow a substantially gainful occupation, the VA examiner should determine whether this resulted from the Veteran's service-connected disabilities (i.e., lumbosacral spine disorder, diabetes mellitus, type II; tinnitus; erectile dysfunction, and peripheral neuropathy of the right and left upper and lower extremities), or whether it resulted only in combination with non-service-connected disabilities.  

Finally, it should be pointed out that, in December 2009, the Veteran filed a claim for service connection for ischemic heart disease, claimed as due to exposure to Agent Orange.  However, the RO has not yet adjudicated the claim.  

Given the foregoing, a remand is necessary in order for the RO to adjudicate the Veteran's claim for service connection for ischemic heart disease secondary Agent Orange exposure and re-adjudicate the Veteran's claim for entitlement to a TDIU.  The Veteran's claim for TDIU could certainly be affected by the outcome of the adjudication of a claim for service connection for ischemic heart disease.  In other words, if service connection for ischemic heart disease is granted, this will impact the outcome of the claim for a TDIU rating.  

Prior to affording an updated VA examination, the Veteran should be afforded an opportunity to submit any recent medical records or opinions pertinent to the claim that have not already been associated with the Veteran's claims file.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should adjudicate the claim of entitlement to service connection for ischemic heart disease secondary to exposure to Agent Orange.  See 75 Fed. Reg. 53202 (Aug. 31, 2010) (ischemic heart disease has been added to the list of presumptive diseases related to herbicide exposure in Vietnam).  

2.  The AOJ must thereafter afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment, without consideration of the Veteran's age.  In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities.  (The examiner should be informed as to whether service connection for ischemic heart disease has been granted.)  To the extent possible, the examiner must distinguish symptoms/impairment attributable to the Veteran's service-connected disorders from those attributable to any non-service-connected disorders.  A 

complete rationale for all opinions must be provided.  

3.  The AOJ should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claim for entitlement to a TDU rating.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this remand are to further develop the record and to provide due process of law.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

